Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

	The election without traverse filed February 16, 2021, is acknowledged and has been entered.
Applicant has elected without traverse Group I.  Applicant has elected the species of antibody with the light chain variable sequence comprising the sequence of SEQ ID NO: 41 and the heavy chain variable region comprising the sequence of SEQ ID NO: 42.

	Claims 1, 6, 13-15, 20-21, 28-29, 82, 84, 105, 128, 144, 146, 150 and 154-167 are pending in the application. 

	Claims 144, 146, 150, 154-160 and 164-167 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention or non-elected species of invention, there being no allowable generic or linking claim.  

	Claims 1, 6, 13-15, 20-21, 28-29, 82, 84, 105, 128 and 161-163 are under examination.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1, 6, 13-15, 20-21, 28-29, 82, 84, 105, 128 and 161-163 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Regents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).   “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011).
State of the Art
It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs (or hypervariable regions), which provide structure of the antigen binding site and the majority of the contact residues for the binding of the antibody to its target epitope (Malia et al, Proteins 2016; 84;427-434; entire document, especially see Abstract).  Malia et al cocrystallized anti-tau antibody AT8 Fab with a phosphorylated peptide and showed that the interaction interface involves all six CDRs.  
Examples of antigen binding domains comprising only a VH (or less commonly, a VL) that in turn comprise only three CDRs certainly do exist in the literature, but those antibodies generally comprise unique structures such as CDR1 and CDR3’s that are elongated in length and that are often disulfide linked such as in heavy chain antibodies (De Genst et al, Developmental and Comparative Immunology, 2006, 30:187-98; entire document, specifically note “1. Introduction” and figure 1 in particular).  Further, specific autonomous VH domains that can bind to antigens have also been described in the arts.  Ward et al (Nature, 1989, 341:544-546) teaches that the complete VH domains of several antibodies maintained the ability, although with reduced affinity than the VH-VL, to bind to lysozyme even when they are not paired with the corresponding VL domains (page 545, left column, 2nd complete paragraph; Table 1).  Ward et al also teaches that the autonomous VH domain lacks the binding cavity which is formed when paired with the VL domain (page 546, left column, lines 4-6).  Ward et al further teaches that the VH domain alone is very sticky and contributes to non-specific binding (page 546, left column, last paragraph).  Barthelemy et al (Journal of Biological Chemistry, 2008, 283:3639-3654) analyzed numerus autonomous VH domains that are isolated from a phage display screen that are conducive for producing single domain VH antibodies.  Barthelemy et al showed that several changes in the key residues in the VH framework region that mediates binding with the VL domain are required for stabilization of the autonomous VH domain antibodies (abstract; figure 1A and table 1).  These findings further illustrates that residues in the VH framework region are required to stabilize a VH domain to form a functional antigen binding pocket and only some VH domains can function alone to bind to antigens.  Furthermore, due to their increase in nonspecific binding, autonomous VH domains have not been shown to be functional in vivo to treat diseases.
Crystallization analysis of different antibody structures when unbound and bound to an antigen shows that the antigen binding domain adopts different conformations when bound to an antigen (Choi et al, 2011, Molecular BioSystems, 2011, 7:3327-334; specifically page 3327, 1st and 2nd paragraphs in st full paragraph).  Although greatly improved, a definitive computational methods to accurately predict the structure of the antigen binding site when only analyzing just the CDR3 sequence or an “equivalent therefore” remains to be established (Choi et al, see “abstract”).  Thus, a disclosure of a simple CDR3 sequence is not sufficient to determine the antigen binding domain of an antibody because the other CDR sequences provide structure to the antigen binding domain.  
Screening phage display libraries comprising human scFv have been used to isolate human antibodies that bind to a specific antigen.  Griffiths et al (The EMBO Journal, 1993, 12:725-734) teaches screening a phage display library with 2.9X107 clones of human scFv to identify the scFv for binding to different antigens (entire document, specifically page 732, see “Selection of phage library” and “screening and sequencing of clones”).  One scFv is isolated to bind to MUC1, one scFv is isolated to bind to CEA, and seven different scFv’s are isolated from the library to bind to TNFα (entire document, specifically note Table I on page 726).  This highlights one cannot simply predict which of the scFv out of the 2.9X107 scFv clones would bind to the specific antigen.  Also, the phage library that is used for the screen can generate different antibodies.
Guide phage display screening of phages expressing 1.8X108 human scFv clones has been used to identify the five human CDR sequences that function with a heavy chain CDR3 sequence (Klimka et al, British Journal of Cancer, 2000, 83:252-260; page 252, left column).  By performing multiple rounds of phage display using complex random pairing of human heavy variable domain with CDR1 and CDR2 sequences with the mouse VH-CDR3 and the light variable region (which has 3 CDR sequences, thus 4 CDR sequences are used in the screen), Klimka et al identified the human heavy chain CDR1 and CDR2 sequences that can function with the mouse VH-CDR3 and light chain sequences.  The identified heavy chain is then used to screen for a human light variable regions (entire document, page 259, left column, 1st full paragraph in particular).  Only through a complex screen as taught by Klimka et al is a skilled artisan able to randomly identify the remaining CDR sequences.  Furthermore, similar to the phage display screening for antibodies described above, the CDR sequences that are identified to function with a particular VH-CDR3 sequence is dependent on the particular human antibody library that is used.  
Guide phage display screening of phages expressing Fab was performed to isolate a human antibody that displayed similar binding properties as the parental antibody in Beiboer et al (Journal of Molecular Biology, 2000, 296:833-849).  In Beiboer et al, a disclosed variable heavy chain was mixed with a library of 108  light chain sequences and 2x107  light chain sequences to generate Fab libraries  (page 834, see “Humanization of the light chain”).  Following 4 rounds of high stringent antigen selection, seven 7 human VH comprising the VH-CDR3 of the parent mouse antibody to obtain a Fab human antibody library (page 835, see “Humanization of the heavy chain”).  Following several rounds of screening, one high affinity human antibody that maintains the VH-CDR3 sequence of the original parent mouse antibody is obtained that displayed similar binding properties as the parent antibody (abstract; page 835-837, bridging paragraph).  Structural modeling of the parent mouse antibody with the selected human antibody showed that the selected human VL sequences are distinct from the parent mouse VL sequence, demonstrating that the VH plays a dominant role in antigen binding (page 834-839, right column, bridging paragraph).  Structural modeling further showed minimal structural conservation is observed in the CDRs of the human VH (which contains the same CDR3 sequence as the parent mouse antibody) with the parent mouse antibody (page 839, right column).   Beiboer et al highlighted that maintaining the VH-CDR3 sequence in a guide phage display is sufficient to screen for a human antibody with similar binding properties as the parent antibody (page 841, left column).   The findings from Beiboer et al highlighted that a skilled artisan cannot predict the structural features of the antibody that will be obtained from a phage display screen when starting with a partial sequence.  These findings showed that a skilled artisan cannot predict the structural features of the antibody that will be obtained from a phage display screen when starting with a partial sequence, and cannot even predict the minimal structural feature of the antibody that will be obtained with a partial disclosed antibody CDR sequence that will have specific binding properties.  
Furthermore, on 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies, which can be found at www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.  That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody that binds to that antigen.  Therefore, reciting an antibody that binds to a well-characterized antigen is insufficient to describe the genus of antibodies that binds to that antigen as because the structure of one antibody that binds an antigen will vary widely from the structure of other antibodies that bind the antigen.   

Claim Analysis
The instant claims are directed to or require a genus of multispecific antibodies which bind to one or two different undisclosed antigens, antibodies that bind to KLB and antibodies defined by partial 
Based on the art above, a skilled artisan in the art would recognize that the specificity of an antibody is dependent upon six specific CDR sequences and different combinations of CDR sequences greatly alter antigen binding. The instant specification discloses a six clones of antibody that bind KLB (see Figures 13-17), but these antibodies differ greatly in their respective CDRs and one of skill in the art would not recognize which positions in the CDRs are required for antigen binding, which could be substituted or that CDRs from one antibody could be mixed with CDRs from one or more other structurally diverse antibodies. Therefore, the species cannot be considered as representative number of species falling within the scope of the broadly claimed genus as claimed in instant claims.  
As discussed above, specific human antibodies can be isolated from phage display libraries.  However, without performing the complex random screens to isolate the antibodies, a skilled artisan cannot predict the specific antibody structure or sequence of the claimed antibody.  Because of the unpredictable nature of the art, the applicant has not shown they are in possession of the genus of antibodies that can function with only partial structures defined by instant claims (e.g., mere recitation of antibody without defining specific sequences for all six CDRs for heavy and light chain variable regions).  The variation encompassed by the present claims is large and the specification does not establish that the species described are representative of the claimed genus.  Neither does the disclosure provide sufficient evidence that the claimed structures provide a common structure sufficient to provide the claimed function(s).  
It is noted that, “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004) (emphasis added).  In this case, a skilled artisan cannot visualize the genus of antibodies that would bind to KLB by the mere recitation of antibody or antigen binding fragment thereof as the instant claim broadly claimed or when the binding is coupled to variable CDR structure.
Then with further respect to antibodies that bind the KLB antigen or undefined antigens, as set forth above, on 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies, which can be found at www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.  That Memorandum 
Notably, the Amgen decision holds that the existence of one or a few examples of an antibody having a specific combination of functional characteristics is not sufficient to describe the genus of antibodies having the same functional characteristics. These conclusions are supported by knowledge of antibody structure.  It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single antigen. For example, Lloyd et al (Protein Engineering, Design & Selection, 22:159-168, 2009) teach that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (see, e.g., Discussion).  Similarly, Edwards et al (J Mol Biol, 14;334(1):103-118, 2003), found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein with 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (see Abstract). Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen (as held in Abbvie).
The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.


Claim Rejections - 35 USC § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.





	Claims 1, 6, 13-15 and 161 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Zhu, Zhenping (US 2004/0259156 A1).
Zhu teaches linking scFv antibodies, which have a VL and an VH joined by a peptide in either order to CH1-CH2-CH3 and CL constructs to give scFv-CH1-CH2-CH3 and scFV-CL, wherein the CL and CH1 are linked by a disulfide bond (see Figure 1, pages 4-5 and 14).  These constructs meet the limitations of claims 1 and 6 which recite open language such that the claims encompass other domains linked to a CL. 
Zhu teaches that their antibodies include bispecific antibodies that bind to two different epitopes on the same or different antigens (see page 2) and with the linker comprising G and S residues of 10 to 50 amino acids (see page 5). Zhu teaches pharmaceutical compositions comprising said antibodies and a carrier (see page 10).
Therefore, the products of Zhu are deemed to anticipate the claimed products absent a showing otherwise.  


Claim Rejections - 35 USC § 103

	 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1, 6, 13-15, 20-21 and 161 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu, Zhenping (US 2004/0259156 A1 and Klein et al (US 2009/0162360 A1).
Zhu teaches linking scFv antibodies, which have a VL and an VH joined by a peptide in either order 
Zhu teaches that their antibodies include bispecific antibodies that bind to two different epitopes on the same or different antigens (see page 2) and with the linker comprising G and S residues of 10 to 50 amino acids (see page 5). Zhu teaches pharmaceutical compositions comprising said antibodies and a carrier (see page 10).
Klein et al teach multispecific antibodies with an Fc domain with modifications containing a protuberance in one CH3 domain made by a residue with a larger side chain and a cavity in the other CH3 made by a residue with a smaller side chain which help produce the desired bispecific antibody (see entire document, e.g., Figures, pages 1-4 and 12-14).    
Accordingly, one of ordinary skill in the art would have been motivated with a reasonable expectation of success at the time of the invention to include an Fc domain containing a protuberance and a cavity in the antibodies of Zhu as it would allow one of skill in the art to attach scFvs with different specificities to the first and second CH1 domains to increase the number of antigens targeted and to ensure the desired antibody had increased production.   One of ordinary skill in the art would have been motivated to do so, and have a reasonable expectation of success, to use an Fc domain containing a protuberance and a cavity in such antibodies in order to increase the yield of the desired antibody as both changes would be expected to cause more of the desired product to be formed based on the teachings of the prior art. 
Therefore, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time of the invention, as evidenced by the references.

	Claims 1, 6, 13-15, 28-29, 82, 84, 105, 128 and 161-163 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu, Zhenping (US 2004/0259156 A1 and Mondal et al (US 2015/0210764 A1).
Zhu teaches linking scFv antibodies, which have a VL and an VH joined by a peptide in either order to CH1-CH2-CH3 and CL constructs to give scFv-CH1-CH2-CH3 and scFv-CL, wherein the CL and CH1 are linked by a disulfide bond(see Figure 1, pages 4-5 and 14).  These constructs meet the limitations of claims 1 and 6 which recite open language such that the claims encompass other domains linked to a CL. 
Zhu teaches that their antibodies include bispecific antibodies that bind to two different epitopes on the same or different antigens (see page 2) and with the linker comprising G and S residues of 10 to 50 amino acids (see page 5). Zhu teaches pharmaceutical compositions comprising said antibodies and a 
Mondal et al teach a multispecific agonist antibodies that bind to KLB (klotho-beta) with polyepitopic specificity that bind two different epitopes on KLB and pharmaceutical compositions thereof comprising a carrier. (see page 1, 4, 19, 62 and 68). Mondal et al teach kits comprising such antibodies (see page 3). Mondal et al teach antibodies that bind to the KL1 and KL2 regions of KLB (see example 9 and page 84).
Accordingly, one of ordinary skill in the art would have been motivated with a reasonable expectation of success at the time of the invention to make multispecific agonist antibodies that bind to KLB (klotho-beta) with polyepitopic specificity that bind two different epitopes in either KL1 and/or KL2 on KLB and pharmaceutical compositions and kits thereof comprising a carrier with the structure of the antibodies of Zhu because one of skill in the art would recognize that such antibodies have an antibody structure known in the art and would allow bivalent binding to each epitope. One of ordinary skill in the art would have further been motivated to do so, and have a reasonable expectation of success, to make such antibodies, compositions and kits as such antibodies would be combining prior art elements according to known methods to yield predictable results of binding more than one epitope of KLB with a known antibody structure. 
Therefore, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time of the invention, as evidenced by the references.

Conclusion

	No claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner works a flexible schedule.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

Respectfully,
Brad Duffy
571-272-9935


/Brad Duffy/
Primary Examiner, Art Unit 1643
April 11, 2019